Case: 19-51044   Document: 00515196837 Page: 1 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 1 of 61




                          Case No___
            United States Court of Appeals
                              for the
                        Fifth Circuit
                      In re RODNEY REED,

                             Movant.

     OPPOSED MOTION FOR ORDER AUTHORIZING
    THE DISTRICT COURT TO CONSIDER SECOND OR
  SUCCESSIVE PETITION FOR WRIT OF HABEAS CORPUS
            PURSUANT TO 28 U.S.C. § 2244

                        CAPITAL CASE

          Execution Date Scheduled for November 20, 2019

                 - ARGUMENT REQUESTED -




                                1
    Case: 19-51044   Document: 00515196837 Page: 2 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 2 of 61




                      STATEMENT OF JURISDICTION

      This Court has jurisdiction of this application pursuant to 28 U.S.C.

§ 2244(b).

                    STATEMENT OF ISSUE PRESENTED

      1.     Whether the Court should grant applicant authorization to file a

      successor petition for writ of habeas corpus under 28 U.S.C. § 2244?




                                         2
       Case: 19-51044   Document: 00515196837 Page: 3 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 3 of 61




TO THE JUDGES OF THE FIFTH CIRCUIT COURT OF APPEALS:

         Rodney Reed asks this Court to authorize his filing of a second habeas

petition because there is new evidence that (1) disproves the entirety of the State’s

case presented at his capital murder trial, (2) supports Reed’s defense that he and

the murder victim Stacey Stites had consensual sex about a day before her murder,

and (3) strongly implicates Stites’s fiancé, Jimmy Fennell, as the actual murderer.

         Reed’s execution was stayed by the Texas Court of Criminal Appeals in

2015 based on only some of this new evidence.1 But after four years of state

habeas litigation—including a multi-day hearing on one of Reed’s Brady claims—

the CCA denied his petition in a terse, six-page order that contained no legal

analysis.2 Reed is now scheduled for execution on November 20, 2019. In light of

the new evidence of actual innocence and related constitutional violations, Reed

requests authorization to file and have this Court consider a successive petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2244(b)(3)(C).

             STATEMENT REGARDING OTHER PENDING LITIGATION

         Reed currently has litigation pending in both state and federal court, and has

requested a stay or similar relief in each proceeding.

         On September 24, 2019, Reed filed a Petition for a Writ of Certiorari in the

1
    Ex parte Rodney Reed, WR-50, 961-07 (Tex. Crim. App. Feb. 23, 2015).
2
    Exhibit 1, CCA Order (June 26, 2019).

                                               3
    Case: 19-51044   Document: 00515196837 Page: 4 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 4 of 61



Supreme Court of the United States, seeking review of a June 26, 2019 decision of

the Texas Court of Criminal Appeals (hereafter, the “CCA”) denying Reed’s state

habeas petition. The petition presents questions related to (1) the application of the

Brady materiality standard, (2) whether a State’s use of scientifically invalid expert

testimony violates due process, and (3) whether the execution of a person who is

actually innocent violates the United States Constitution. Petition for Certiorari at

i-ii, Reed v. Texas, __ U.S. __ (No. 19-411). Briefing has concluded and the

Court’s conference is set for November 15, 2019.

      On October 1, 2019, Reed filed an Amended Complaint in the Western

District of Texas seeking a declaratory judgment that Article 64 of the Texas Code

of Criminal Procedure, as interpreted by the CCA, violates his constitutional rights

due process, access to the courts, and freedom from cruel and unusual punishment.

Amended Complaint at 24-32, Reed v. Goertz, No. 1:19-cv-794-LY (W.D. Tex.

filed Oct. 1, 2019), ECF No. 10. Reed has filed a motion for a stay of execution in

this proceeding. Briefing has concluded on the defendant’s motion to dismiss and

on Reed’s stay motion, and both motions are under consideration.

      On October 4, 2019, Reed filed a Motion for Withdrawal of Execution Date

in the 21st Judicial District Court of Bastrop County, Texas (the "21st District

Court") seeking the withdrawal of the order scheduling his November 20, 2019

execution date based upon newly-discovered evidence that establishes Reed's



                                          4
    Case: 19-51044   Document: 00515196837 Page: 5 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 5 of 61



actual innocence. On November 4, 2019, Reed filed a second motion seeking a

determination that the execution order is void because the issuing judge’s

assignment lapsed. On November 6, 2019, the 21st District Court scheduled a

hearing on Reed's motions for November 13, 2019. On November 12, 2019, the

CCA issued an order staying the District Court's scheduled hearing.

      On November 11, 2019, Reed filed an Application for Writ of Habeas

Corpus with the CCA. Reed’s Application addresses much of the same evidence

as presented in the instant proposed habeas petition.

    STATEMENT OF THE CASE AND SUMMARY OF ARGUMENT

      The State’s case against Reed was premised on the identification of Reed

based upon DNA collected from Stites’s body and the theory that he abducted,

raped, and murdered Stites at 3:00 a.m. on April 23, 1996, while Stites drove to

work. See Reed v. Stephens, 739 F.3d 753, 760 (5th Cir. 2014). Because her body

was found beside an unpaved road in rural Bastrop County, and the truck Stites

was supposed to be driving was found locked at 5:23 a.m., the State argued that

Stites’s abduction, rape and murder all occurred within a roughly two-hour

window. Id. at 760-61. Reed’s defense contended that he was innocent, and that

his DNA was present because he was having an affair with Stites. See id. at 762.

      In his prior federal habeas petition, Reed presented evidence that the State’s

experts interpreted the serology evidence incorrectly and that additional witnesses



                                         5
    Case: 19-51044   Document: 00515196837 Page: 6 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 6 of 61



implicated Fennell and corroborated Reed’s relationship with Stites. See id. at

767-68. However, this Court rejected Reed’s actual innocence claim, concluding

that (1) Reed’s critique of the State’s scientific experts created only a “possibility”

of his innocence, and (2) Reed’s witnesses implicating Fennell and with

knowledge of Reed’s affair with Stites were not credible. See id. at 771-72.

      Since Reed was last before this Court, undersigned counsel have

conducted a comprehensive re-examination of the case, and the evidentiary

picture has changed entirely:

   • New Forensic Evidence Exonerating Reed and Implicating Fennell.

      Three of the nation’s leading forensic pathologists, Dr. Werner Spitz,

M.D., Dr. Michael Baden, M.D., and Dr. Leroy Riddick, M.D., have

determined that Stites was actually murdered before midnight on April 22, 1996,

(not at 3:00 a.m. on April 23,) and her body was dumped by the side of the road

at least four hours after the murder. Exhibits 2, 3, 4. Three renowned experts

conclude that this longer post-mortem interval, coupled with the dumping of her

body at least four hours after death, makes the State’s theory of Reed’s guilt

medically and scientifically impossible.

      This new scientific evidence directly implicates Fennell because it shows

that Stites was killed at the very time Fennell and Stites were together in their

apartment, as he testified at trial. Compare Ex parte Reed, 271 S.W.3d 698, 703


                                           6
    Case: 19-51044   Document: 00515196837 Page: 7 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 7 of 61



(Tex. Crim. App. 2008). These conclusions are supplemented by Retired NYPD

Homicide Detective Sergeant Kevin Gannon’s findings that the crime scenes

appear to have been staged. Exhibit 5.

      Despite years of state court litigation, the State has never contradicted this

affirmative scientific evidence of Reed’s innocence, and Dr. Bayardo’s retraction

of his trial testimony that was previously doubted by this Court has now been

joined by the agencies that employed the remaining experts who offered opinions

connecting Reed’s DNA to the murder. Exhibit 6 (Bayardo Declaration); Exhibit

7 (DPS Crime Lab Letter); Exhibit 8 (Cellmark Correction Report); Exhibit 9

(Purnima Bokka Aff.).

   • New Credible Witnesses to Reed and Stites’s Affair

      Several witnesses who have no connection to Reed have provided

information confirming the relationship between Reed and Stites.             These

witnesses include:

         o Calvin “Buddy” Horton, Stites’s cousin, saw Reed and Stites
           together at a Dairy Queen in late 1995. Exhibit 10.

         o Alicia Slater, a co-worker of Stites at the Bastrop H-E-B, recounted
           a breakroom conversation in which Stites confided she was
           “sleeping with a black guy named Rodney,” that she had to “be
           careful,” and “didn’t know what her fiancé would do if he found
           out.” Exhibit 11.

         o Rebecca Peoples a co-worker of Stites at the Bastrop H-E-B,
           recounted conversations in which Stites told Peoples she was afraid
           of her fiancé. Stites also confided that she was having an affair with

                                         7
     Case: 19-51044   Document: 00515196837 Page: 8 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 8 of 61



              a black man. Exhibit 12.

           o Lee Roy Ybarra, another co-worker at the H-E-B, saw Reed and
             Stites together at the store and believed they were “together.”
             Exhibit 13. He also described that Stites would become nervous and
             sometimes hide from Fennell when he came into the store. Id.

           o Charles Wayne Fletcher, a Bastrop County Sheriff’s Officer and
             good friend of Fennell and Stites at the time of the murder,
             recounted a conversation in which Fennell told him that Fennell
             believed Stites was “fucking a nigger.” Exhibit 14. Fennell’s
             knowledge of the affair and his expressed racism also provide
             motive for Fennell to have murdered Stites.

    • New Witnesses Implicating Fennell

    New witnesses have also been discovered who confirm that law

enforcement’s initial suspicion of Fennell as the murderer was justified:

           o Arthur J. Snow, Jr., a former prisoner in TDCJ and member of the
             Aryan Brotherhood who served prison time with Fennell, states that
             Fennell told him that his “fiancé had been sleeping around with a
             black man behind his back,” and quoting Fennell: “I had to kill my
             nigger-loving fiancé.” Exhibit 22.

           o Curtis Davis, a Bastrop Sheriff’s Officer and best friend of Fennell
             in 1996, testified that Fennell gave an inconsistent statement about
             his whereabouts and activities on the night of April 22, 1996—the
             time Stites was murdered. Exhibit 15. When confronted with this
             inconsistent statement, Fennell invoked the Fifth Amendment.
             Exhibit 16.

           o An insurance salesperson3 who sold Fennell and Stites life
             insurance heard Fennell threatened Stites, saying “If I ever catch you
             messing around on me, I will kill you and no one will know it was
             me.” Exhibit 17.
3
  The witness has expressed safety concerns in light of Fennell’s recent release from prison, and
identifying information is accordingly redacted. The State has interviewed this witness and
unredacted copies of identifying documents will be filed under seal at the Court’s request.



                                               8
     Case: 19-51044   Document: 00515196837 Page: 9 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 9 of 61



          o Brent Sappington visited his father William Sappington, who
            resided directly below Fennell and Stites. Brent heard arguing and
            fighting upstairs. Exhibit 18. Brent and his wife Vicky Sappington
            recount that William told them he regularly heard Fennell argue with
            Stites and suspected physical abuse as well. Exhibits 18, 19. After
            the murder, William Sappington told police about the abuse, but was
            told that Fennell was not involved in the murder. Id.

          o Jim Clampit, a retired Lee County Sheriff’s Officer, was shocked
            when Fennell muttered at Stites’s body at her funeral that “you got
            what you deserved.” Exhibit 20.

          o Richard Derleth, a Bastrop County Sheriff’s Office Deputy,
            learned that Stites would hide from Fennell when he came to H-E-B
            to avoid him starting a fight. Exhibit 21.

       Reed’s evidence of third-party guilt in his prior habeas petition reflected

doubts at that time as to the identity of Stites’s murderer. See Reed v. Thaler, 2012

WL 2254217, at *13 (W.D. Tex. June 15, 2012) (discussing David Lawhon). The

new forensic evidence that Stites was murdered hours before her body was

transported in Fennell’s truck and dumped by the roadside is conclusive proof of

Fennell’s guilt based on his own timeline. That critical discovery alters the

chronology of Stites’s death and yields a consistent understanding of Reed’s

innocence and Fennell’s guilt.4 This evidence of a consensual relationship coupled

with scientific evidence disproving the State’s forensic case is powerfully


4
  Prosecutors may again question how Fennell returned home after abandoning his truck in
Bastrop, but basic investigative missteps lost important evidence, such as Fennell’s phone
records, which were never subpoenaed even though investigator notes reflect their importance.
Exhibit 23 (letter from DA Goertz). As a policeman, Fennell was familiar with the area and
likely had people available to provide transportation.



                                             9
     Case: 19-51044   Document: 00515196837 Page: 10 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 10 of 61



exculpatory.5

         Armed with this extensive new evidence of actual innocence of the Stites

murder, all of which post-dates his initial federal habeas proceedings, Reed raises

new constitutional factual innocence, Brady, Due Process, and Ineffective

Assistance of Counsel claims, which claims could not have been raised earlier

with reasonable diligence. Accordingly, this Court should authorize a second

federal habeas petition pursuant to 28 U.S.C. § 2244(b)(2)(B)(ii) because the

facts underlying these claims, when viewed in light of the evidence as a whole,

prove by clear and convincing contemporaneous evidence that, but for

constitutional error, no reasonable factfinder would have found Reed guilty of the

underlying offense.

    I.     Statement of Facts

           A.     Crime and Forensic Investigation
         Stacey Stites was last seen by her mother Carol Stites around 8:00 p.m. on

April 22, 1996, when Stites and Fennell went upstairs to the apartment they

shared.6 Stites was supposed to be at work the next morning at 3:30 a.m. at the

Bastrop H-E-B, about 30 miles from her home.                    At 6:45 a.m., her mother

received a call reporting that Stites was not at work.

5
  Thaler, 2012 WL 2254217, at 14 n.8 (“[P]ersuasive evidence that Reed and Stites had
consensual sex days before the murder would have clearly undermined the State’s evidence.
Further, given the evidence that Fennell was racially prejudiced, evidence of an interracial affair
between Stites and Reed would also have provided a credible motive for Fennell to kill Stites.”).
6
  Exhibit 24 (Statement of Carol Stites, March 5, 1997).

                                                10
    Case: 19-51044   Document: 00515196837 Page: 11 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 11 of 61



       Fennell’s pickup truck was spotted parked in the Bastrop High School

Parking Lot at 5:23 a.m.7 Stites’s body was found before 3 p.m. beside a gravel

road in rural Bastrop County.8

       Fennell’s truck was locked, its keys were missing, and on the ground near

the driver’s door were a portion of a woven leather belt and carbon copies from

Fennell’s checkbook.9 The driver’s seat was reclined and the seatbelt fastened.

Fingerprints were collected from the truck and items contained therein; all prints

that were identified belonged to Fennell and Stites.10 No physical evidence

linked Reed to the truck.11

       The photographs below depict the truck, the scene where Stites’s body was

found, and the condition of her body:




7
  Exhibit 25.
8
  TT Vol. 44:18-2, Exhibit 26 (images of Stites’s body).
9
  Exhibit 27 (image of car).
10
   TT Vol. 47:39.
11
   Id. at 43.

                                               11
Case: 19-51044   Document: 00515196837 Page: 12 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 12 of 61




                                12
     Case: 19-51044   Document: 00515196837 Page: 13 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 13 of 61




       DPS Crime Lab Technician Karen Blakely conducted an irregular

examination of Stites’s body at the scene, including vaginal swabs, and both the

scene and examination were captured on video.12 At the crime lab later that

night, Blakely examined a slide from the vaginal swabs and identified three intact

spermatozoa.13

       In his autopsy report, Medical Examiner Dr. Roberto Bayardo provided his

opinion that Stites died “as a result of asphyxia due to ligature strangulation

associated with sexual assault.”14 Dr. Bayardo took vaginal smears and reported

finding “very few” spermatozoa, heads and tails. He reported seeing abrasions in

12
   Exhibit 28, Blakely Report.
13
   Id.
14
   Exhibit 29, Autopsy Report.

                                        13
     Case: 19-51044   Document: 00515196837 Page: 14 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 14 of 61



the distended rectum, but rectal swabs were negative for spermatozoa.15

         B.      Fact Investigation by Law Enforcement Focused on Fennell
       Stites’s relationship with Fennell at the time of the murder was described

in law enforcement documents as strained. Friends close to Stites described

Fennell as controlling, impulsive, and prone to possessive outbursts.16 Indeed, an

interview note in the investigative file indicates that the couple argued the night

of the murder and that Fennell was “Jealous of Everyone.”17

       “Even after Fennell provided a blood sample, which excluded him as the

donor of semen found in and on Stites’s body, the authorities continued to pursue

him as a suspect.”18 He was aggressively interrogated by both Bastrop County

Sheriff’s Officers and the Texas Rangers concerning his involvement in the

murder, but the interviews were not recorded. 19

       Fennell gave inconsistent accounts of the events leading up to Stites’s

murder, and his actions immediately following her disappearance were

suspicious. Before Stites’ body was even found, Fennell withdrew all of the

money in his bank account.20 He also gave a false statement about his truck that




15
   Id.
16
   Exhibit 30 Tammy Hannath Aff.; Exhibit 31 Ronnie Reveal Aff.
17
   Exhibit 32, Note “Jealous of Everyone.”
18
   Thaler, 2012 WL 2254217, at *2.
19
   TT Vol. 45:110; TT Vol. 46:125.
20
   Exhibit 33.

                                            14
     Case: 19-51044   Document: 00515196837 Page: 15 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 15 of 61



same morning, telling police that he filled the truck with gas the night before.21

Days later, when police discovered that the truck’s gas tank was only 1/8 to 1/4

full, Fennell changed his account.22 Fennell also gave a false explanation for

why he and Stites had not recently had sex, implausibly claiming that her birth

control prescription warned against a higher risk of pregnancy at certain times.23

       Fennell’s descriptions of the couples’ plan for the day of April 23, 1996

also varied. In a sworn statement, Carol Stites recounted that Fennell insisted on

the afternoon of April 22 that he would drive Stacey to work on April 23 and

keep his truck for a court appearance the next day.24 Fennell was inconsistent: he

first claimed that Carol asked him to drive Stites to work, but then admitted that

it was his suggestion.25 To explain his presence at home alone the next morning,

Fennell claimed that, despite insisting to Carol that he would drive Stites to work,

the couple later decided that Stites would drive herself.26

       Fennell failed two polygraph examinations during the investigation.27 In

the October 1996 examination, the examiner reported that Fennell gave deceptive

responses to questions concerning whether he strangled Stites or had sex with


21
   Exhibit 34.
22
   Id.
23
   Exhibit 35.
24
   Exhibit 36 (“I was under the impression that Jimmy was taking Stacey to work the next
    morning.”)
25
   TT Vol. 45:81.
26
   TT Vol. 45:83.
27
   TT Vol. 52:10, 15; id. at 150, 155.

                                              15
     Case: 19-51044   Document: 00515196837 Page: 16 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 16 of 61



Stites on April 23, 1996.28 In his second examination two months later, Fennell

gave deceptive answers to questions concerning whether he strangled Stites and

whether he deposited her body.29            After learning that the polygraph again

indicated deception, Fennell invoked his privilege against self-incrimination and

stopped cooperating with the investigation.

       Suspicion of Fennell ended, however, when DNA testing of evidence

collected in an unrelated investigation (where no charges were ever filed)

matched Reed’s DNA profile to the profile obtained from Stites’s vaginal swabs.

Reed, arrested on unrelated drug charges when confronted about Stites’s murder,

was surprised by this questioning and initially denied knowing her.30

          C.     Reed’s Relationship with Stites
       Reed immediately told his retained lawyer, Jimmie Brown, about his

relationship with Stites. Brown located multiple witnesses that corroborated

Reed’s relationship with Stites.31 Brown presented testimony about the Reed-

Stites relationship at a bond hearing.32 Although Reed declined to testify at trial

on the advice of counsel, his attorneys told the jury there was an affair, and

presented two witnesses that confirmed it.33


28
   Exhibit 37.
29
   TT Vol. 52:10; Exhibit 38.
30
   TT St. Exhibit 91(a).
31
   Exhibit 39.
32
   Exhibit 40 (Testimony of Sandra Reed, 9/5/97).
33
   See Stephens, 739 F.3d at 772.

                                              16
       Case: 19-51044   Document: 00515196837 Page: 17 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 17 of 61



          Reed has since given a full account of his relationship with Stites in an

affidavit in a state court DNA testing action. Reed’s affidavit explains that he

met Stites in October or November of 1995, and that the two saw each other from

time to time thereafter. He also states that Fennell became aware that Reed and

Stites were seeing each other, and that Fennell threatened Reed just before

Stites’s murder.34 Reed described the last time he saw Stites:

             The last time I saw Stacey was either very late Sunday night on
             April 21st or very early Monday morning on April 22nd. Stacey
             came by the community center by my mom’s house where I often
             hung out. She picked me up and drove to the Bastrop State Park.
             We had sex at the park, and then Stacey dropped me off around
             3am at the corner of Linden and Main Street in Bastrop before
             she went to work.35

             D.    The State’s Case at Trial Relied on Flawed Forensic Testimony
          At trial, the State relied upon forensic testimony to convince the jury that

Reed killed Stites. The State’s theory was that Reed abducted, raped, and killed

Stites driving to work at about 3 a.m., using flawed forensic testimony and

Fennell’s account that he and Stites were together the night before and that she

had driven herself to work that early morning.

          In order to connect Reed to the crime, the State relied on expert testimony

that Stites was murdered during a sexually assault. First, the State claimed that

spermatozoa can only remain morphologically intact for twenty-four hours. The
34
     Exhibit 41.
35
     Id.

                                            17
     Case: 19-51044   Document: 00515196837 Page: 18 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 18 of 61



State’s medical examiner, Dr. Bayardo, testified that the spermatozoa he found

was placed in the victim’s body “very recently.”36 State witness Karen Blakely

specified “that 26 hours is the outside length of time” that intact spermatozoa can

be found.37 The State’s retained DNA expert Meghan Clement echoed this

opinion.38 The State further emphasized this point in its closing argument.39

       The prosecution also relied upon Dr. Bayardo’s assertion of anal tearing as

conclusive proof that Stites was raped at the time of her murder.         Dr. Bayardo

testified at trial, inconsistent with his autopsy report, that he found lacerations in

the anus, and that the dilation of the anus was consistent with penetration at or

near the time of death.40 In conjunction with the fact that spermatozoa fragments

were recovered from rectal swabs, the State argued in closing that this was

conclusive proof that the victim had been sexually assaulted before she died:

“that’s the piece of evidence, if nothing else does, that’s going to hammer him.”41

Unprepared to defend essentially every aspect of the case, Reed’s trial counsel

did not meaningfully contradict any of the State’s forensic evidence.

       The jury convicted Reed of capital murder.            The CCA upheld the

sufficiency of the evidence, citing only the State’s forensic evidence:


36
   TT Vol. 48:122.
37
   TT Vol. 45:16.
38
   TT Vol. 51:56.
39
   TT Vol. 56:33-34.
40
   TT Vol. 48:126.
41
   TT Vol. 56:47-48.

                                          18
     Case: 19-51044   Document: 00515196837 Page: 19 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 19 of 61



          Given the strength of the DNA evidence connecting appellant to
          the sexual assault on Stites and the forensic evidence indicating
          that the person who sexually assaulted Stites was the person who
          killed her, a reasonable jury could find that the appellant is guilty
          of the offense of capital murder.42

As shown below, the State’s forensic evidence—the backbone of its case against

Reed—was medically and scientifically lacking.

          E.     The Forensic Evidence Relied Upon by the State at Trial has
                 been Recanted and Disproven
       Since Reed’s last federal habeas petition, the forensic evidence presented

against him has been recanted by those who offered it, and also been

affirmatively disproven by three of the nation’s most experienced, renowned

forensic pathologists.

       This Court is aware of the recantation by Dr. Roberto Bayardo

contradicting his trial testimony that Reed sexually assaulted Stites. Dr. Bayardo

now admits that the forensic evidence suggests consensual intercourse between

Reed and Stites more than 24 hours before her death, which is consistent with

Reed’s account of his last meeting with Stites and inconsistent with Jimmy

Fennell’s testimony.43 Dr. Bayardo now states that the deposit of Reed’s semen
                                                                               44
was not “quite recent” to her death—as he testified at trial —but was


42
   Reed v. State, No. 73,135 at 9 (Tex. Crim. App. December 6, 2000).
43
   Exhibit 6 ¶4.
44
   At trial, Bayardo testified that he determined the deposit of Reed’s semen in Stites occurred
   “quite recently” in proximity to the time of her death. TT Vol. 48:122.

                                              19
     Case: 19-51044   Document: 00515196837 Page: 20 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 20 of 61



approximately a day before her death:

          “…the fact that I found “very few” (as stated in the autopsy
          report) spermatozoa in Ms. Stites’s vaginal cavity suggests that
          the spermatozoa was not deposited less than 24 hours before Ms.
          Stites’s death.”45

Although the credibility of Dr. Bayardo’s recantation was questioned in 2014, it

is supported now with the new statements of Texas DPS Crime Lab Director

Brady Mills and LabCorp scientists correcting the erroneous trial testimony of

their lab employees connecting Reed’s DNA to a supposed sexual assault and

murder. Exhibits 7, 8, 9.

                 1.      DPS Crime Lab Director repudiates Karen Blakely’s
                         trial testimony concerning significance of intact
                         spermatozoa.
       DPS Crime Lab Technician Karen Blakely collected vaginal swabs from

Stites’s body and reported that a vaginal swab slide contained three intact

sperm.46 Blakely falsely testified at trial that she was able to determine sexual

intercourse was very recent because she saw intact sperm on the evening of April

23, 1996 and “26 hours was the outside length of time that tails will remain on a

sperm head inside the vaginal tract of a female.”47

       On April 30, 2018, DPS Laboratory Director Brady Mills sent a letter to



45
   Exhibit 6 ¶4 (emphasis added).
46
   TT Vol. 44, 132.
47
   TT Vol. 45, 16.

                                         20
     Case: 19-51044   Document: 00515196837 Page: 21 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 21 of 61



undersigned counsel correcting this error.48 Director Mills concedes “potential

limitations” in Blakely’s testimony and admits that Blakely’s scientific source

actually reports 72 hours as the longest time for intact spermatozoa to be found

in the vagina.49

                   2.    LabCorp error correction report repudiates Meghan
                         Clement’s trial testimony concerning significance of
                         intact spermatozoa.
       At trial, the State’s retained expert Clement echoed Bayardo and Blakely,

claiming that her experience of examining thousands of rape kits never yielded

intact spermatozoa after 20-24 hours.50          Just as with Blakely, Clement’s

testimony left a clear and false impression with the jury that intact spermatozoa

cannot exist in the vaginal tract after 24 hours.

       In a January 11, 2018 letter, Bode Cellmark Forensics Technical Leader

Stephanie     Sivak      described   Clement’s   testimony   as   an   “error”   and

“unsatisfactory.”51      Sivak characterized the error in Clement’s testimony as

follows:

           The DNA/Forensic Biology Analyst cites the number of cases
           and/or samples worked in the lab as a predictive value to bolster
           the conclusion that the DNA profile belongs to a specific
           individual or…otherwise testifies beyond the scope of his/her


48
   Exhibit 7.
49
   Id.
50
   TT Vol. 51, 53, 56.
51
   Exhibit 8.

                                           21
       Case: 19-51044   Document: 00515196837 Page: 22 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 22 of 61



             expertise.52

          Purnima Bokka, M.S., a LabCorp forensic serologist, also corrects

Clement’s testimony by stating that intact spermatozoa may be found in the

vaginal cavity up to 144 hours after intercourse, well beyond the timeframe to

which Clement and Blakely testified.53

                   3.       Declaration of Dr. Bayardo recants his prior testimony.
          Dr. Bayardo’s expert opinion has changed in essentially every respect. In

a sworn declaration, he has disputed any link between Reed’s DNA and a vaginal

or anal sexual assault, and has likewise confirmed that his time of death estimate

should not have been relied upon as definitive.           Exhibit 6 at 2-3 (“If the

prosecuting attorneys had advised me that they intended to use my time of death

estimate as a scientifically reliable opinion of when Ms. Stites died, I would have

advised them not to do so.”).

             F.    New Evidence Shows that Proper Interpretation of the Forensic
                   Evidence Renders the State’s Theory of Reed’s Guilt
                   Impossible
          The recantations of the State’s trial experts are supplemented by three of

the nation’s leading forensic pathologists, (Werner Spitz, M.D.; Michael Baden,

M.D.; and LeRoy Riddick, M.D.), who unanimously agree that Reed did not

sexually assault Stites. After Reed’s initial habeas proceedings were denied, the


52
     Id.
53
     Exhibit 9.

                                             22
       Case: 19-51044   Document: 00515196837 Page: 23 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 23 of 61



case was independently reexamined by retired NYPD Homicide Detective

Sergeant Gannon. Gannon made an important discovery regarding Stites’s time

of death that fundamentally transformed the case record. Gannon contacted

undersigned counsel and explained that his observations of non-dependent

lividity and other decompositional changes demonstrate that Stites died well

before her body was transported and dumped. Exhibit 5.

          Gannon’s observations were presented to three of the nation’s leading

forensic pathologists, who each confirmed Gannon’s findings and unanimously

concluded that Stites was murdered before midnight on April 22, 1996 and placed

in the location and position where she was eventually found at least four hours

after the murder. Exhibits 2, 3, 4. This longer post-mortem interval, coupled

with the fact that the body was moved at least four hours after death, makes the

State’s theory of Reed’s guilt impossible. These experts likewise agree that there

is no evidence of a sexual assault contemporaneous with death, a fact found

essential to the sufficiency of the evidence supporting the verdict against Reed.54

Thus, because Stites was murdered at a time that Fennell testified she was at

home with him, and there is no evidence that Stites was sexually assaulted, it

becomes clear that Fennell, and not Reed, murdered Stites.

          The forensic experts rely primarily on three key elements to fix the post-


54
     See Reed v. State, No. 73, 135 at 9.

                                            23
     Case: 19-51044   Document: 00515196837 Page: 24 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 24 of 61



mortem interval: rigor mortis, livor mortis, and signs of decomposition.55 None

of these customary time of death indicators were discussed in relation to the

postmortem interval at Reed’s trial.

                 1.      Patterns of Postmortem Lividity Indicate that the Body
                         was Moved Not Less Than 4 to 6 Hours After Death.
       Drs. Spitz, Baden and Riddick explain that lividity on Stites’s right

shoulder, arm, and part of her face shows that Stites was left in a position in

which these areas were lower than the rest of her body (dependent) for at least

four hours prior to the body being left in the position it was found—in simple

terms, she lay with her head and right arm downward for hours immediately

following her death.56 Areas of lividity often contain patches of white called

“blanching” where compression of the skin has prevented the blood from

pooling.57 The photograph of Stites below shows lividity on her right arm, right

shoulder and chest, and the side of her face—areas that are not dependent in the

position she was found:




55
   See Spitz and Fisher, Medicolegal Investigation of Death 94 (4th Ed. 2006) (livor, rigor, and
   decomposition included in most common protocols used in postmortem timing).
56
   Exhibit 2, Spitz Aff. ¶¶2-3; Exhibit 3, Baden Aff. ¶6; Exhibit 4, Riddick Aff. ¶¶12-14.
57
   Exhibit 4 ¶14.

                                              24
       Case: 19-51044   Document: 00515196837 Page: 25 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 25 of 61




          (Note red discoloration on face, upper chest, and arm with blanching on
          elbow-area.)

          Areas of blanching can be seen on Stites’s elbow. Dr. Spitz explains the

relevance of this non-dependent lividity:

             The presence of lividity in these non-dependent areas makes it
             medically and scientifically impossible that Stites was killed
             between 3- 5 a.m. on the date in question. Stites could not have
             been both murdered and dumped between the hours of 3-5 a.m.
             on April 23, 1996 and remained undisturbed in that spot until her
             body was discovered at around 3 p.m. because the lividity
             observed in the non-dependent areas would have taken at least 4-
             5 hours to develop. It is impossible that Stites was murdered and
             left at the scene in the two-hour time frame asserted by the State
             at trial.58

Dr. Baden reached the same conclusion:

             This lividity demonstrates that Ms. Stites was dead before
             midnight on April 22nd when she was alone with Mr.

58
     Exhibit 2 ¶3.

                                            25
     Case: 19-51044   Document: 00515196837 Page: 26 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 26 of 61



           Fennel[l].”59

                  2.       Rigor Mortis Indicates Longer Post-Mortem Interval.
       The doctors also focus on the level of rigor mortis seen in the crime scene

video, which shows a longer postmortem interval. Dr. Riddick explains:

           If the post mortem interval had been roughly thirteen hours as
           estimated by Dr. Bayardo at the trial, rigor should have been
           intense and progressing to completion. The crime scene video
           contradicts this finding and indicates a much longer post-mortem
           interval.60

This observation was also shared by Dr. Spitz, who noted that the manipulation

of Stites’s body in the crime scene video demonstrates “passing” rigor consistent

with a longer post-mortem interval.61

                  3.       Evidence of Decomposition Demonstrates a Longer
                           Postmortem Interval and that Stites’s Body was Moved.
       Dr. Spitz points out evidence of decomposition that is inconsistent with the

time of death advanced by the State at trial:

           My review shows evidence of decomposition that is not
           consistent with a time of death at 3 a.m. on April 23, 1996. The
           body is described as having green discoloration, which can be
           seen in the video. The appearance of the breasts after the bra is
           removed shows gas formation. The abdomen does not appear
           flat. There is skin slippage in several places. What is described
           at autopsy as post mortem burns in the face, breasts, and other
           areas is also likely skin slippage, in which the top layer of skin

59
   Exhibit 3 ¶6; Exhibit 4 ¶14 (body in different position for at least 4-6 hours).
60
   Exhibit 4 ¶¶10-11.
61
   Exhibit 2 ¶¶4-5.


                                                 26
       Case: 19-51044   Document: 00515196837 Page: 27 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 27 of 61



            has dried…. This amount of decomposition supports a post-
            mortem interval of about 20 to 24 hours before the film and
            photographs.62

Dr. Baden also explains the importance of the viscous fluid on the floor of

Fennell’s truck in determining the time of death:

            Examination of the truck showed…“[s]ome type of viscous fluid”
            was found on the passenger-side floorboard. . . . This is typical
            post- mortem purge fluid that flowed from her nose and mouth as
            her body began to decompose and showed other decomposition
            changes, such as skin slippage and green discoloration of skin,
            which were also described at the scene and autopsy. It would
            have taken more than four hours after her death for this purge
            fluid to develop. It could not have developed in less than 2-1/2
            hours if she were alive at 3:00 a.m. when she got into the truck.
            This finding also demonstrates that she had been dead for a
            number of hours, before midnight, when she was placed in the
            passenger seat.63

                     4.    The State’s Evidence that Reed’s Sperm was Associated
                           with a Sexual Assault is Scientifically Invalid.
         Drs. Spitz, Baden and Riddick all conclude that there is no evidence of a

sexual assault or anal penetration, and that the State’s evidence to that effect was

scientifically invalid. As discussed supra, the doctors refute the trial testimony

that intact sperm would not be found more than 24-26 hours and state that the

small number of intact spermatozoa corroborates Reed’s statement that he and



62
     Exhibit 2. ¶7 The photography and video were taken between approximately 5:15 and 8:15
     p.m. Exhibit 4 ¶8
63
     Exhibit 3 ¶7.

                                               27
     Case: 19-51044   Document: 00515196837 Page: 28 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 28 of 61



Stites had sex before her shift on April 22, the day before her disappearance.64

The doctors also rebut the State’s evidence of anal rape:

          The distended anus seen in photos and described at autopsy is
          normal. . . . It is a common mistake for death investigators to
          misinterpret natural relaxation of the sphincter, as evidence of
          anal penetration. There are no apparent lacerations in the
          photographs of the anus. If lacerations were present, they would
          be visible.65

          G.      Fennell’s Inconsistent Statement and Second Invocation of His
                  Fifth Amendment Privilege.
       Fennell initially cooperated with the murder investigation and told police,

consistent with his trial testimony, that he was with Stites on the night of April 22,

1996. In a secret conversation the morning of April 23, 1996, however, Fennell

told his best friend, Bastrop Sheriff’s Officer Curtis Davis, that Fennell was out

late drinking the night of April 22, 1996.

       At an October 2017 state habeas hearing, Officer Davis testified at length

regarding his April 23, 1996 conversation with Fennell, a conversation that first

came to light when Davis gave a 2016 CNN interview. Officer Davis confirmed

the accuracy of the transcript of his interview with CNN and adopted the

transcript as his testimony.66

       Officer Davis had already undergone training as a peace officer in April


64
   Exhibit 2 ¶6; Spitz and Fisher at 1262; see also Exhibit 3 ¶8; Exhibit 4 ¶17.
65
   Exhibit 2 ¶8; see also Exhibit 4 ¶18-21.
66
   TR Vol. 2: 58, 70-71; Exhibit 15, CNN Transcript.

                                                28
     Case: 19-51044   Document: 00515196837 Page: 29 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 29 of 61



1996 and was hired on in that capacity at the Bastrop County Sheriff’s Office in

June of 1996, almost two years before Reed’s trial.67 The Bastrop County

Sheriff’s Office was the lead investigative agency working on the investigation

along with Texas Ranger Rocky Wardlow. Officer Davis testified that he spoke

about the investigation with Wardlow68 and met with prosecutors Charles Penick

and Forest Sanderson.69        The Bastrop County Sheriff’s Office believed that

Officer Davis had responsibilities to the murder investigation, as proved by its

disciplinary suspension of Officer Davis without pay for failing to file a report

about his CNN interview about the case.70

       The importance of these factual allegations is not in the specific details

provided by Fennell to his best friend, but in the undeniable fact that Fennell’s

morning-after conversation with Officer Davis is irreconcilable with Fennell’s

testimony at trial. Reed proved at the October 2017 state hearing that Fennell’s

account to Officer Davis was entirely inconsistent with his trial testimony:

         ● Fennell told Officer Davis he planned to drive Stites to work, but he
           testified at trial that the two decided he would sleep in.71
         ● Fennell told Officer Davis he went out drinking with another officer,
           but he testified at trial that he stayed in that evening with Stites.72
         ● Fennell told Officer Davis that he intentionally stayed out late so as not
67
   TR Vol. 2: 101, 112.
68
   TR Vol. 2:73-74.
69
   TR Vol. 2:172-74.
70
   Exhibit 42, BCSO Discipline Report.
71
   Compare Exhibit 15 at 32; TT Vol. 45:81.
72
   Compare Exhibit 15 at 30-31; TT Vol. 45:82.

                                             29
     Case: 19-51044   Document: 00515196837 Page: 30 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 30 of 61



               to disturb Ms. Stites, but he testified at trial he was at home all
               evening.73
         ● Fennell told Officer Davis that he didn’t wake up in the morning to
           drive Stites to work because he had been drinking, but testified at trial
           that he never intended to wake up in the morning based on an
           agreement with Stites.74
Fennell’s inability to give a consistent account of where he was and what he did

on the night of April 22, 1996 is particularly important because this is the exact

point in time when the forensic evidence establishes that Stites was murdered.75

These inconsistencies are classic evidence of consciousness of guilt.76 Indeed,

much of the State’s entire case rested upon Fennell’s credibility: it was his

account of Stites’s whereabouts in the hours leading up to her body’s discovery

that drove the theory of Reed’s prosecution.77

       When Fennell was subpoenaed to a hearing at which he would be

confronted with his statement to Officer Davis, Fennell refused to testify and

invoked the Fifth Amendment. Fennell’s refusal to answer questions was filed

and read into the record. Exhibit 16.

          H.      New Witnesses Implicate Fennell in Stites’s Murder
       Fennell has a long history of controlling, abusing, and threatening to harm

73
   Compare Exhibit 15 at 31; TT Vol. 45:82-83.
74
   Compare Exhibit 15 at 32; TT Vol. 45:81.
75
   TR Vol. 2:46-47.
76
   See Lozano v. State, 359 S.W.3d 790, 814 (Tex. App. Fort Worth 2012, pet. ref’d) (police
officer’s inconsistent statements were evidence of guilt in murdering wife and staging crime
scene); see also United States v. Richardson, 848 F.2d 509, 513 (5th Cir. 1988).
77
    TT Vol. 53:34 (Sheriff Investigator Campos testifying that information about Stites’s
whereabouts “came from Jimmy Fennell”).

                                            30
     Case: 19-51044   Document: 00515196837 Page: 31 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 31 of 61



or kill his romantic partners and other women he has encountered.78 The CCA

held prior evidence raised a “healthy suspicion” that Fennell, not Reed,

committed the murder.79 Fennell’s character as a violent sexual predator was

conclusively established with his conviction for kidnapping and raping a woman

while on duty as a Georgetown Police Officer.80 That prosecution uncovered a

pattern of rape and other on-duty sexual misconduct by Fennell. Exhibit 46

(March 12, 2007 on-duty rape by Fennell during vehicle stop); Exhibit 47 (June

9, 2004 attempted on-duty sexual assault by Fennell during vehicle stop); Exhibit

48 (August 11, 2007 on-duty attempted sexual assault by Fennell); Exhibit 49.

Additionally, in his short time as a Giddings Police Officer prior to Reed’s trial,

Fennell had already triggered civil rights complaints alleging racism and

violence. One incident occurred just two months before Stites’s murder: Fennell

was accused of chasing down, beating, and putting a gun to the head of a young

Hispanic man, and hiding it with a false report. Exhibit 50 (Complaint).

       Witnesses who knew Fennell and Stites or investigated the murder have

recently come forward with new information that meaningfully inculpates

Fennell in the murder. These witnesses have come forward since the CCA

denied Reed’s most recent state habeas petition on June 26, 2019 as well as since


78
   Exhibit 43, Pamela Duncan Aff.; see also Exhibit 44, Police Report re: Aida Fennell.
79
   See Ex parte Reed, 271 S.W.3d at 747.
80
   Exhibit 45, Fennell arrest warrant.

                                               31
     Case: 19-51044   Document: 00515196837 Page: 32 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 32 of 61



the setting of his November 20, 2019 execution date.

                 1.     Fennell confessed that he murdered Stites to an Aryan
                        Brotherhood gang member in prison.
       Recently, yet another witness has come forward providing evidence of

Fennell’s knowledge of Stites’s affair with Reed, and Fennell’s actual admission to

killing her in retaliation for that affair. Arthur J. Snow, Jr., a former Aryan

Brotherhood member at the Stevenson Unit prison in Dewitt County, Texas where

both Fennell and Snow were housed81 recalls Fennell boasted of murdering Stites:

          Jimmy said his fiancé had been sleeping around with a black man
          behind his back. By the way Jimmy spoke about this experience,
          I could tell that it deeply angered him. Toward the end of the
          conversation Jimmy said confidently, “I had to kill my nigger-
          loving fiancé.”82

Snow came forward because he recently saw a newspaper article about Fennell in

the context of Reed’s case. Fennell’s confession “weighed on his conscience.”83

He felt compelled to share the confession Fennell made to him to killing Stites.

                 2.     Insurance salesperson heard Fennell threaten to kill
                        Stites.
       A local Texas insurance salesperson familiar with Fennell witnessed him

threaten to kill Stites.84 The salesperson describes how Fennell and Stites applied


81
   Undersigned counsel have confirmed that Fennell and Snow were together at the Stevenson
Unit in 2010, and that Snow’s statement regarding his transfer to the Connolly Unit is
corroborated by TDCJ records.
82
   Exhibit 22 at 2.
83
   Id.
84
   Exhibit 17.

                                             32
     Case: 19-51044   Document: 00515196837 Page: 33 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 33 of 61



for life insurance together in November 1995, a transaction confirmed by the

insurer’s records.

       In describing the interaction, the salesperson recounted that Stites

remarked “I really don’t know why I need life insurance since I am so young.”85

Fennell then replied, “If I ever catch you messing around on me, I will kill you

and no one will ever know it was me that killed you.”86          The salesperson

describes Fennell’s tone as serious and harsh.87

       In light of other evidence implicating Fennell in the murder, this specific

threat to kill Stites provides strong evidence of motive: that Fennell murdered

Stites because she was, in fact, “messing around” on him.

                  3.   Downstairs Neighbor Reported Concerns of Abuse.
       William Sappington lived directly below the apartment shared by Fennell

and Stites.     He frequently heard loud arguments and fighting upstairs, and

suspected Fennell was physically abusive to Stites. Exhibits 18, 19. William’s

son Brent, and Brent’s wife Vicky Sappington, each recount that William

Sappington told police about the abuse after Stites was killed, but was told that

Fennell was not involved in the murder.88




85
   Id. at 2.
86
   Id.
87
   Id.
88
   Exhibits 18, 19.

                                         33
     Case: 19-51044   Document: 00515196837 Page: 34 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 34 of 61



                  4.     Officer heard Fennell make vindictive comments towards
                         Stites’s body at her funeral.
       Jim Clampit, a former Texas Game Warden, worked for the Lee County

Sheriff’s Office as a deputy at the time of Stites’s murder. Clampit has recently

come forward with evidence that Fennell made an inculpatory statement at

Stites’s funeral.89 Clampit’s name appears on the funeral attendance register.90

At the funeral, Officer Clampit observed Fennell looking down at Stites’s body

and saying words to the effect: “‘You got what you deserved.’”91 He observed

Fennell being suspiciously cold and emotionless.92 Clampit was shocked by this

comment. While this comment has haunted Clampit over the years,93 he only

recently contacted undersigned counsel to report what he observed.

                  5.     Shortly Before the Murder, Fennell angrily told his
                         friend Officer Charles Wayne Fletcher that Stites was
                         “fucking a nigger.”
       Charles Wayne Fletcher, a former colleague of Fennell’s at the Bastrop

County Sheriff’s Office and a social friend of both Fennell and Stites, recently

revealed that, shortly before Stites was killed, Fennell suspected her of having an

affair with a black man. In March 1996, Officer Fletcher heard Fennell say in




89
   Exhibit 20, Jim Clampit Aff.
90
   Exhibit 51, Funeral Guest Register.
91
   Exhibit 20 at 2.
92
   Id.
93
   Id. at 3.

                                         34
     Case: 19-51044   Document: 00515196837 Page: 35 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 35 of 61



conversation that he believed Stites was “fucking a nigger.”94 Officer Fletcher

was visiting at their apartment when Fennell privately made this disclosure to

him. Fletcher also observed Fennell and Stites being short with each other, and it

appeared their relationship was “not in a good place.”95

        Like Officer Clampit, Officer Fletcher noticed Fennell’s odd, emotionless

behavior at Stites’s funeral and questioned whether he was involved in the

murder.96

                   6.   Bastrop County Sheriff’s Deputy reports Stites hiding
                        from Fennell at work to avoid a fight.
        Richard Derleth, a Bastrop County Sheriff’s Deputy at the time of Stites’s

murder, recalled H-E-B employees stating that they frequently warned Stites when

they spotted Fennell enter the grocery store to give her an opportunity to hide from

Fennell and avoid him starting a fight.97

           I.      New Witnesses Provide Evidence of Reed’s Relationship with
                   Stites
        In addition to the dispositive new forensic evidence and witnesses further

implicating Fennell, new credible witnesses have come forward with evidence that

Stites and Reed were romantically involved. Unlike the witnesses discounted




94
   Exhibit 14, at 2.
95
   Id. at 1.
96
   Id. at 2.
97
   Exhibit 21.

                                            35
     Case: 19-51044   Document: 00515196837 Page: 36 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 36 of 61



previously, these witnesses have no relationship to Reed, and their connection to

Stites through work or family ties are undisputed.
                                      98
                     1.   Alicia Slater
       Alicia Slater contacted Reed’s defense team because “she felt morally

compelled to tell someone” that she was aware of a relationship between her

former co-worker Stites and Reed – and that Stites told her specifically that the

relationship was sexual in nature.99 Slater was employed time by H-E-B in

1995-96, was friends with Stites, and would lunch together:

           On one occasion when Stacey and I were eating together in the
           break room, she talked to me about her relationship with her
           fiancé. She was talking about her engagement ring and that
           she was not excited about getting married. She told me that she
           was sleeping with a black guy named Rodney and that she didn’t
           know what her fiancé would do if he found out. She commented
           that she had to be careful.100

                     2.   Lee Roy Ybarra
       Lee Roy Ybarra worked at H-E-B in Bastrop with Stites in 1996; on

numerous occasions he saw Stites and “a young black man” he later identified as

Reed from news articles after her death.101 He remembers Reed’s face well

because “sometimes they were close enough that [Ybarra] got a very good look at



98
   Exhibit 11.
99
   Id.
100
    Exhibit 11 ¶5.
101
    Exhibit 13 ¶3.

                                           36
      Case: 19-51044   Document: 00515196837 Page: 37 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 37 of 61



him.”102

        Ybarra’s direct observations of numerous instances of Reed and Stites

together confirm their intimate, positive relationship.      Ybarra noticed her

“demeanor would change” when Reed came around and she was “happy to see

him and would be in a good mood.”103          The nature of Reed’s and Stites’s

encounters was happy and romantic.104

                  3.   Rebecca Peoples

        Another    H-E-B   employee,    Rebecca   Peoples,   recently   recounted

conversations in which Stites told Peoples that she was afraid of her fiancé and

also having an affair with a black man.105

                  4.   Calvin “Buddy” Horton
        Calvin “Buddy” Horton, Stites’s cousin, saw her leave a Dairy Queen with

a black man in late 1995. Horton called out, but the two ignored him.

        After Stites’s death, Horton saw pictures of Reed in the media. After

seeing these pictures, he identified Reed as the man accompanying Stites.

Horton’s statement establishes that the State’s assertion that Reed and Stites did

not know each other and had not been together prior to her death was false.

           Rodney Reed is the same man I saw with Stacey at the Dairy
           Queen in 1995…I would have testified to my experience at the
102
    Id. ¶4.
103
    Id. ¶3.
104
    Id.
105
    Exhibit 12.

                                         37
      Case: 19-51044   Document: 00515196837 Page: 38 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 38 of 61



          Dairy Queen in 1995 at trial, but no one ever approached me to
          do so.106

                 5.      Charles Wayne Fletcher

        Officer Fletcher was a law enforcement officer and friends with both Stites

and Fennell. He recounts that Fennell told him that he believed Stites was

“fucking a nigger.”107 He was initially reluctant to get involved, and he has no

reason to fabricate this damning account.

        These statements from Stites’s cousin, former H-E-B employees who knew

Stites, and Officer Fletcher stand apart from the statements of friends and family

of Reed who were found not to be credible.108 Slater, Ybarra, Peoples, Horton

and Fletcher stand nothing to gain from involving themselves in this case. As

noted by Federal Magistrate Andrew W. Austin, such independent evidence of a

consensual relationship coupled with scientific evidence disproving the State’s

forensic case is powerfully exculpatory:

          . . . the DNA evidence and evidence suggesting rape was plainly
          the primary evidence relied on by the State to prove Reed’s guilt.
          Thus, persuasive evidence that Reed and Stites had consensual
          sex days before the murder would have clearly undermined the
          State’s evidence. Further, given the evidence that Fennell was
          racially prejudiced, evidence of an interracial affair between
          Stites and Reed would also have provided a credible motive for

106
    Exhibit 10 ¶8.
107
    Exhibit 14.
108
    Compare Ex Parte Reed, 271 S.W.3d at 735-37 (discussing lack of credibility of witnesses
affirming relationship between Stites and Reed).

                                              38
       Case: 19-51044   Document: 00515196837 Page: 39 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 39 of 61



              Fennell to kill Stites.109

            Based upon the foregoing newly-discovered evidence, Reed’s proposed

petition seeks authorization to file the following claims:

            1. Mr. Reed is actually innocent and therefore his confinement and death
               sentence violate the Due Process Clause of the Fourteenth Amendment
               and the Eighth Amendment of the Constitution.
            2. In violation of Brady v. Maryland, the State withheld material,
               exculpatory evidence by not disclosing information known to Officers
               Davis, Clampit, Derleth and Fletcher.
            3. In violation of Due Process, the State sponsored scientifically invalid
               expert testimony.
            4. In violation of Strickland v. Washington, Reed’s counsel did not
               challenge the critical invalid scientific testimony and failed to
               establish that Reed’s guilt was “medically and scientifically
               impossible.”
            5. In violation of Strickland v. Washington, Reed’s counsel did not
               investigate witnesses who would establish Reed’s relationship with
               Stites.

                                           ARGUMENT

      II.     MR. REED MEETS THE STANDARD TO PROCEED IN
              DISTRICT COURT ON SUCCESSIVE HABEAS CLAIMS
              PURSUANT TO 28 U.S.C. § 2244
            As a threshold matter, 28 U.S.C. § 2244(b)(1) requires any claim that has

been presented in a prior habeas petition must be dismissed in determining
                                                          110
authorization to file a successive habeas petition.             While Reed did previously


109
   Thaler, 2012 WL 2254217, at 14 n.8.
110
   28 U.S.C. § 2244(b)(1); Gonzalez v. Crosby, 545 U.S. 524, 529-30 (2005); see also In re
 Pruett, 711 F. App’x 732, 735 (5th Cir. 2017).

                                              39
    Case: 19-51044   Document: 00515196837 Page: 40 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 40 of 61



raised constitutional errors related to Actual Innocence, Brady and Strickland

violations, the factual bases for his claims in the instant petition are newly

discovered and distinct from those litigated previously, and, therefore, are

properly presented here.

      Under 28 U.S.C. § 2244(b)(2)(B), a new claim may proceed if the movant

shows that “(i) the factual predicate for the claim could not have been discovered

previously through the exercise of due diligence” and that (ii): “the facts

underlying the claim, if proven and viewed in light of the evidence as a whole,

would be sufficient to establish by clear and convincing evidence that, but for

constitutional error, no reasonable factfinder would have found the applicant

guilty of the underlying offense.” This provision is a “modified” version of the

Schlup miscarriage of justice exception:

         Congress thus required second-or-successive habeas petitioners
         attempting to benefit from the miscarriage of justice exception to
         meet a higher level of proof (“clear and convincing evidence”)
         and to satisfy a diligence requirement that did not exist prior to
         AEDPA’s passage.

McQuiggin v. Perkins, 569 U.S. 383, 396 (2013). Accordingly, there are two

inquiries:

   • The Court must apply the traditional Schlup assessment of all of the
     evidence in the case “as a whole” to determine if there is clear and
     convincing evidence that no reasonable factfinder would convict.




                                           40
      Case: 19-51044   Document: 00515196837 Page: 41 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 41 of 61




      • The Court determines whether the factual basis underlying the claims for
        relief could not have been discovered through the exercise of reasonable
        diligence.
Pursuant to 28 U.S.C. § 2244(b)(3)(C), Reed’s burden at this initial juncture is

merely to present a prima facie showing, i.e., “simply a sufficient showing of

possible merit to warrant a fuller exploration by the district court.”111

        Because Section 2244(b)(2)(B) incorporates the Schlup miscarriage of

justice standard, the Court’s consideration of the evidence “as a whole” pursuant

to 28 U.S.C. § 2244(b)(2)(B)(ii) requires consideration of all evidence

“old and new, incriminating and exculpatory, without regard to whether it would

necessarily be admitted under ‘rules of admissibility that would govern at trial.’”
112
      Based on this broad assessment of the evidence as a whole, the Court must

make a “holistic judgment” whether reasonable jurors would have reasonable

doubt. 113 Then, focusing on the smaller subset of the facts directly underlying

Reed’s new claims, the Court should determine whether those facts could have

been discovered previously through the exercise of reasonable diligence.114

Application of these standards here demonstrates that a successive habeas

petition is warranted here.




111
    In re Campbell, 750 F.3d 523, 530 (5th Cir. 2014).
112
    House v. Bell, 547 U.S. 518, 538 (2006) (citation omitted).
113
    Id. at 539.
114
    McQuiggin, 569 U.S. at 396.

                                                41
      Case: 19-51044   Document: 00515196837 Page: 42 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 42 of 61



          A.      Reed Has Made the Necessary Prima Facie Showing
        As discussed supra, the new evidence in this case (1) disproves the State’s

expert-based case against Reed, (2) corroborates Reed’s account of his

relationship with Stites, and (3) directly implicates Fennell in the murder. This is

a comprehensive showing of actual innocence that both meets the “modified”

miscarriage of justice standard under section 2244(b) and establishes a free-

standing constitutional violation discussed but not recognized in Herrera v.

Collins.115 Mr. Reed’s initial federal habeas petition did not include claims based

upon the newly-discovered evidence discussed above, nor could it, as none of the

new witnesses had come forward, been identified by the State, or otherwise been

made known to Mr. Reed or his counsel.

                  1.      The new scientific evidence alone is dispositive.

        Although the scientific evidence considered in 2014 was discounted for

raising only a “possibility” that Reed’s semen was from consensual sex,116 the

new scientific evidence from Drs. Spitz, Baden and Riddick (which has never

been contradicted by the State) is qualitatively different. The new scientific

evidence renders the prosecution’s entire theory of Reed’s guilt impossible.117

        Because this scientific evidence conclusively disproves the State’s theory

of a simultaneous rape and murder, the Court’s discussion of the condition of
115
    506 U.S. 390 (1993).
116
    Stephens, 739 F.3d at 771.
117
    Exhibit 2 ¶3 (Spitz); Exhibit 3 ¶5 (Baden); Exhibit 4 ¶14 (Riddick).

                                                42
      Case: 19-51044   Document: 00515196837 Page: 43 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 43 of 61



Stites’s body as evidence of Reed’s guilt must also be revisited. It is undisputed

that Stites was strangled violently and later dragged into the brush, accounting for

the bruises and other injuries noted by the Court.118 However, the patterns of

non-dependent lividity and other decompositional changes—coupled with

viscous purge fluid in the truck—demonstrate that Stites was murdered at least

four hours before being moved in the truck and left beside the road.119 This

conclusively disproves the State’s central allegation that Stites was abducted,

raped, murdered, and left at the scene between 3:00 and 5:00 a.m. And while

Stites’s body was found with her shirt off, photographs show that Stites’s bra was

fastened and in place, and her pants and underwear were pulled up.120 Knowing

that Stites was murdered elsewhere hours earlier also explains the damage to

Stites’s zipper as resulting from Fennell’s movement of Stites’s body to the truck

and the dump site. In fact, Detective Sergeant Gannon—drawing upon 30-years-

experience in homicide and sex crimes investigation—identified signs that the

crime scenes were staged, including the careful placement of Stites’s nametag

between her legs and the use of her belt sections to point to the truck and her

body. Exhibit 5 (evidence “does not comport with a kidnapping murder by a

stranger seeking to evade detection.”).121

118
    See Stephens, 739 F.3d at 771.
119
    Exhibit 3 ¶7; Exhibit 2 ¶4-5; Exhibit 4 ¶8.
120
    Exhibit 26.
121
    An earlier time of death also explains the presence of Reed’s DNA on Stites’s body. Reed

                                            43
    Case: 19-51044   Document: 00515196837 Page: 44 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 44 of 61



       The new scientific evidence also directly implicates Fennell because the

time that Stites was murdered is the same time that Fennell testified he and Stites

were together in their apartment122 and the same time for which Fennell gave an

inconsistent statement to Officer Davis, further demonstrating Fennell’s

consciousness of guilt.123 When confronted with this new scientific evidence and

his inconsistent statements to Officer Davis, Fennell opted to again hide behind

the Fifth Amendment.

                 2.      Credible Witnesses Were Aware of the Reed-Stites
                         Relationship.
       In 2014, this Court noted that Reed’s witnesses at trial to his relationship

with Stites did not include “a friend, family member, or associate of Stacey Stites

who claimed to have been aware of a relationship.”124 That gap in the record is

now filled with new witnesses with such knowledge: three H-E-B co-workers

(Slater, Peoples and Ybarra), Stites’s cousin Buddy Horton, and Jimmy Fennell

himself, who spoke of it to a friend and Bastrop Sheriff’s Officer Charles Wayne

Fletcher. Exhibits 11-14. Again, this evidence is qualitatively different from that

and Stites last had sex prior to her 3:30 a.m. shift on April 22, 1996. Stites’s whereabouts are
generally accounted for by her mother after she returned home from work on April 22, and there
is no mention of a shower. Fennell testified at trial that, after he and Stites retired to their
apartment, the two showered together. This self-serving testimony is undoubtedly false, but it
also demonstrates that even the trial prosecutors understood that Stites had not showered during
the day, and that Reed’s DNA from consensual sex the night before would have remained on her
body when Fennell killed her.
122
    Exhibit 2 ¶¶2-3; Exhibit 3 ¶6; Exhibit 4 ¶12-14.
123
    Because this scientific evidence conclusively disproves the State’s theory of a rape-murder,
the Court’s discussion of the condition of Stites’s body must also be revisited.
124
    Stephens, 739 F.3d at 772.

                                              44
    Case: 19-51044   Document: 00515196837 Page: 45 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 45 of 61



presented in prior proceedings.

               3.     Evidence Implicating Fennell.

      Finally, a host of new evidence that confirms the suspicions of Bastrop

County Sheriff’s Officers who initially pursued Fennell as a suspect.          This

includes: (1) Fennell’s inconsistent statements to his best friend and Bastrop

Sheriff’s Officer Curtis Davis and subsequent refusal to testify when confronted;

(2) his threat to murder Stites when buying insurance; (3) his statement at Stites’s

funeral along the lines of “you got what you deserved;” (4) his statement to

Officer Fletcher that Stites was “fucking a nigger;” (5) Stites’s practice of hiding

from Fennell at the H-E-B to avoid fighting with Fennell; (6) the account of the

downstairs neighbor who heard loud arguments and suspected physical abuse

from their apartment; and (7) Fennell’s confession to Aryan Brotherhood gang

member Arthur Snow while the two were serving time in prison that Stites “had

been sleeping around with a black man behind his back” and that “I had to kill

my nigger loving fiancé.”

      Considering the evidence as a whole, Reed has easily met the prima facie

gatekeeping standard for authorization to file a successive habeas petition. And

while this Court has not yet recognized a free-standing constitutional claim of

actual innocence, Reed’s showing would meet any constitutional standard

established by the United States Supreme Court.



                                         45
       Case: 19-51044   Document: 00515196837 Page: 46 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 46 of 61



      III.     Mr. Reed’s Prima Facie Showings In Support Of His Claims for
               Relief.

               A.    The State’s failure to disclose Fennell’s inconsistent statement
                     to Bastrop Sheriff’s Officer Curtis Davis violated Due Process
                     under Brady v. Maryland
             Reed’s state habeas Brady claim relating to Fennell’s inconsistent

statements to Officer Davis was the subject of an evidentiary hearing and was

adjudicated on the merits by the CCA. The CCA provided little explanation; it

reviewed, but did not adopt, the trial judge’s findings and conclusions, and

denied relief with the following brief commentary:

             At the hearing, Davis conceded that many of his answers to the interviewer’s
             questions had been based on assumptions and he had trouble remembering
             some of Fennell’s statements. Stites’s mother also gave testimony
             inconsistent with applicant’s claims.125

Ex parte Reed, 2019 WL 2607452, at *2 (Tex. Crim. App. June 26, 2019). The

CCA’s lack of materiality finding is both an unreasonable application of the law

and an unreasonable determination of the factual record.

             The CCA’s apparent focus on the precision with which Officer Davis

recalled Fennell’s inconsistent statement is unreasonable because the details of the

statement have little effect on its impact at trial. Officer Davis was careful to


125
    The CCA’s lack of specificity makes it difficult to respond to this reasoning. Carol Stites
testified at the hearing that she last saw Stites go into her apartment with Fennell on the evening
of April 22nd. TR Vol.5:20. In a sworn affidavit from 1997, Carol told police she spent the night
of April 22nd watching TV until 1:30 a.m., but drifted off for about a half hour during that time.
Exhibit 36 at 2. After 1:30 a.m., she then went to sleep in a back bedroom and did not wake until
receiving a phone call in the morning. TR Vol 5:26-27.

                                                46
      Case: 19-51044   Document: 00515196837 Page: 47 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 47 of 61



distinguish his assumptions from statements made by Fennell.126 Even so, there is

no reasonable reading of the CNN interview transcript Officer Davis adopted or his

hearing testimony that reconciles Fennell’s trial testimony with what he told

Officer Davis.127 The weight of this evidence is amplified by the new scientific

evidence showing that the time when Stites was killed is precisely the same time

for which Fennell cannot provide a consistent account.128

        The greatest measure of materiality here is demonstrated by the effects of

Fennell’s testimony to the jury at Reed’s trial.                When confronted with his

inconsistent statement, Fennell refused to answer questions, asserting the Fifth

Amendment privilege that he had waived at Reed’s trial. Exhibit 16. Because

Reed was thus unable to confront this key trial witness, a proper materiality

analysis must consider the verdict without Fennell’s trial testimony: there would be

no witness accounting for Stites’s whereabouts for the entire evening of April 22nd,

and Fennell, who was an initial murder suspect, would have no alibi. In its place

would be scientific evidence129 showing the time period when Stites died is the

same period when Stites and Fennell are unaccounted for.130                         It was an

unreasonable application of the Brady materiality standard for the CCA to simply

126
    See, e.g., TR Vol.2:127 (Officer Davis stating Fennell did not tell him exact time he returned
home); compare TR Vol.2:30; TR. Vol. 2: 126-27; TR Vol. 2:128-29.
127
    See supra fn. 101-104.
128
    Exhibit 3 ¶7; Exhibit 2 ¶4-5; Exhibit 4 ¶8.
129
    Exhibits 2-4.
130
    TR Vol. 3:168-69 (defense counsel testifying she would have retained a forensic pathologist
to investigate time of death if Fennell’s statement had been disclosed).

                                               47
      Case: 19-51044   Document: 00515196837 Page: 48 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 48 of 61



ignore the profound role of Fennell’s timeline of events at trial and the impact on

the jury of removing that testimony from the record. See Kyles v. Whitley, 514

U.S. 419, 453 (1995) (focus of materiality is effect of exculpatory on confidence in

the jury’s verdict).

        Even if Fennell’s testimony is not entirely disregarded, his presentation to

the jury would have been entirely different had his inconsistent statement been

disclosed. First, one must assume that, when confronted with his inconsistent

statement, Fennell would either invoke privilege before the jury or otherwise

refuse to answer questions.          This alone would be devastating to Fennell’s

credibility and raise suspicion that he was the murderer. Had Fennell elected to

testify, Reed’s trial counsel would have engaged in a scathing interrogation

focused on Fennell’s suspicious statements and actions at the time of the murder.131

Reed’s counsel would also have investigated and presented forensic evidence like

that offered by Drs. Spitz, Baden and Riddick, so the jury would have heard

testimony showing that Reed’s guilt was impossible. Based on all of this evidence,

the Court cannot have confidence in the jury’s verdict.

          B.     Other Undisclosed Brady Evidence Implicating Fennell.
        Other law enforcement knew information clearly implicating Fennell that

was never disclosed to the defense.

131
   See TR Vol. 3:149-167 (defense counsel Lydia Clay-Jackson testifying that the “gloves would
have been off” if Fennell’s statements to Officer Davis had been disclosed).

                                             48
      Case: 19-51044   Document: 00515196837 Page: 49 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 49 of 61



        Bastrop Sheriff’s Officer Charles Wayne Fletcher was a friend of Stites and

Fennell and describes an occasion in early 1996 in which Fennell told him that he

believed Stites was “fucking a nigger.” Officer Fletcher also observed that Fennell

and Stites “were not in a good place in their relationship” before her murder and

described Fennell’s odd demeanor both at Stites’s funeral service and while he

drove with Fennell to the burial in Corpus Christi.132 Despite his employment as a

peace officer, reserve patrolman, and jailer with the lead investigative agency,

Officer Fletcher did not report what Fennell told him.133 Fennell’s statement and

actions are clearly exculpatory because they (1) corroborate Reed’s affair with

Stites and (2) provide motive for Fennell to have committed the murder. Because

Officer Fletcher served as a patrolman for the lead investigating agency, his

knowledge is imputed to the State.

        Lee County Sheriff’s Officer Jim Clampit likewise heard Fennell make an

inculpatory statement that was never disclosed. Officer Clampit was at Stites’s

funeral and overheard Fennell make a statement directed towards Stites’s body

along the lines of “you got what you deserved.”134 Officer Clampit also confirmed

that the Lee County Sheriff’s Office assisted in the investigation, thus imputing his




132
    Exhibit 14.
133
    Id.
134
    Exhibit 20.

                                         49
      Case: 19-51044   Document: 00515196837 Page: 50 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 50 of 61



knowledge to the State. Indeed, Lee County officers delivered the news of the

location of Stites’s body to Fennell and Carol Stites on April 23, 1996.135

         Richard Derleth, a Bastrop County Sheriff’s Office Deputy at the time of

Stites’s murder, recalled employees of H-E-B informing him that they frequently

warned Stites when they spotted Officer Fennell enter the grocery store to give her

an opportunity to hide from Fennell and avoid confrontation:

         …if they saw Jimmy coming into the store, they would tell Stacey and
         she would run and hide from Jimmy. They told me they were
         concerned that if they did not alert Stacey to Jimmy’s presence in the
         store before he found her, he would start a fight with her.
         When I received this information, I shared it with a few members of
         the Sheriff’s Office… I am not sure what the members of the Sheriff’s
         Office I told this to ever did with it.136

Officer Derleth’s information was reported to investigating officers at the Bastrop

Sheriff, but it was never disclosed to Reed’s defense counsel until Derleth recently

came forward. Accordingly, this exculpatory evidence was suppressed by the

State.

         The materiality of suppressed exculpatory evidence must be determined

cumulatively. See Kyles, 514 U.S. at 437-38. Accordingly the dramatic impact

that Fennell’s inconsistent statement would have on the trial must be supplemented

by additional law enforcement witnesses who would (1) confirm Reed’s

relationship with Stites through his belief that Stites was “fucking a nigger,”
135
    Exhibit 15, CNN Transcript (“I answered the door and, if I recall right, it was the chief deputy
for Lee County; a guy by the name of Rodney Meyer, who is now the sheriff.”).
136
    Exhibit 21 ¶¶5-6.

                                                50
      Case: 19-51044   Document: 00515196837 Page: 51 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 51 of 61



(2) provide motive for Fennell based on the descriptions of problems in the

relationship and his belief Stites was cheating on him with a black man, and

(3) describe suspicious behavior and statements by Fennell in the wake of the

murder.     These were friends and colleagues of Fennell, whose credibility in

reporting information implicating Fennell would not have been questioned. Had a

jury heard all of the suppressed exculpatory evidence detailed above, there is a

reasonable likelihood that the outcome would have been different. And finally,

because this undisclosed exculpatory information was known to law enforcement

charged with investigating the Stites murder, Reed has shown that this information

was not available through the exercise of reasonable diligence.

          C.     Mr. Reed Can Make A Prima Facie Showing That The State’s
                 Use of Invalid Scientific Testimony Violates His Due Process
                 Rights.
        The State relied upon invalid forensic evidence to connect Reed’s sperm to a

sexual assault. Although this category of unreliable evidence does not fit neatly

within typical “false testimony” jurisprudence under Napue v. People of Illinois,137

federal courts and the United States Department of Justice have agreed that the use

of scientifically invalid forensic evidence is material if there is a “reasonable

likelihood” that it could have affected the jury’s verdict.138 In the alternative, the


137
   360 U.S. 264 (1959); Goodwin v. Johnson, 132 F.3d 162, 185 (5th Cir. 1997).
138
   United States v. Ausby, 916 F.3d 1089, 1090 (D.C. Cir. 2019) (FBI and Department of Justice
determined false scientific testimony amounted to Napue violation and procedural barriers
should thus be waived); see Jones v. United States, 202 A.3d 1154, 1162 (D.C. 2019); United

                                             51
    Case: 19-51044   Document: 00515196837 Page: 52 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 52 of 61



State’s reliance of invalid scientific testimony in Reed’s case constitutes a

deprivation of fundamental fairness in violation of Due Process. See Han Tak Lee

v. Glunt, 667 F.3d 397 (3d Cir. 2012).

       The primary evidence against Reed was the testimony of the State’s

experts connecting Reed’s sperm to a sexual assault said to have occurred

directly before the murder. This connection was cited by the CCA as the central

evidence sufficient to sustain the conviction.139 However, Reed has now shown

that the testimony relied on by the State to establish this vital connection was

scientifically invalid. Willfully or not, the State’s witnesses misled the jury by

claiming that intact semen cannot be found on a rape kit more than 24-26 hours

after intercourse. This testimony was wrong as a matter of science.140 Dr.

Bayardo now admits that intact sperm can remain “for days,” recanting his trial

testimony as false and misleading.141 Similarly, the DPS Correction Letter states

that Blakely’s testimony that 26 hours is the outside length of time intact sperm

can survive is incorrect and left a false impression on the jury.142 Additionally,

Technical Leader Sivak recognizes Clement’s testimony claiming intact

spermatozoa does not persist in the vaginal tract for more than 24 hours as an



States v. Butler, 278 F. Supp. 3d 461, 476 (D.D.C. 2017).
139
    See Reed v. State, No. 73, 135 at 9.
140
    See Spitz and Fisher: Medicolegal Investigation of Death at 1262; Exhibits. 2-4.
141
    Exhibit 6 ¶4, compare TT Vol. 48:144.
142
    Exhibit 7.

                                               52
      Case: 19-51044   Document: 00515196837 Page: 53 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 53 of 61



“error” and “unsatisfactory.”143 This repudiation is further supported by the

affidavit from LabCorp Forensic Serologist Bokka, which acknowledges that

intact sperm are found in the vaginal cavity 72 to 144 hours after intercourse.144

        This invalid 24-hour time frame for the survival of intact sperm had a

significant impact on the outcome of the case because it rendered Reed’s defense

impossible. Stites’s whereabouts were accounted for within twenty-four hours of

the collection of the sample. And for this very reason, the false testimony

regarding the length of time intact sperm remains in the body was mentioned

three times during closing argument.145

        Further, the State presented scientifically invalid (and therefore

misleading) testimony that Stites was sexually assaulted by Reed, as evidenced

by alleged injury to her anus and the presence of trace amounts of Reed’s semen.

Dr. Bayardo testified the rectum does not dilate until “very late in the stages of

body decomposition, and that usually occurs after 4 or 5 days.”146 This allowed

the State to show conclusively (but incorrectly) that Reed’s DNA had to have

come from a rape contemporaneous with the murder.

          …We know from the credible evidence that that tells you that that
          semen got in that girl’s body within 24 hours….Which is when?


143
    Exhibit 8.
144
    Exhibit 9.
145
    TT Vol. 56:34; TT Vol. 56:139; TT Vol. 56:140.
146
    TT Vol. 48:142.

                                             53
      Case: 19-51044   Document: 00515196837 Page: 54 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 54 of 61



          On her way to work.147

During deliberations, the jury specifically asked that Dr. Bayardo’s testimony

regarding the connection between anal dilation and sexual assault be read back.148

        Bayardo, however, has now retracted any connection between Reed’s

semen and a sexual assault, and his testimony relating to this alleged assault is

scientifically invalid. Drs. Spitz, Baden, and Riddick all confirm that the dilation

of Stites’s anus depicted in the autopsy photographs is consistent with normal

flaccidity as part of the decompositional process, and not penetration.149

Reliance upon this false evidence was a clear violation of Reed’s right to Due

Process.150

        The State also relied upon scientifically invalid testimony to argue to the

jury that Stites was murdered on her way to work around 3 a.m. on April 23.

Based on Fennell’s testimony and the now-recanted testimony of Dr. Bayardo,

the State argued that Stites was murdered on her way to work between 3 a.m. and

5:30 a.m. Dr. Bayardo has retracted his trial testimony regarding time of death:

          If the prosecuting attorneys had advised me that they intended to
          use my time of death estimate as a scientifically reliable opinion

147
    TT Vol. 56:33-34.
148
    TT Vol. 56:154.
149
    See, e.g., Ex, 3 ¶9.
150
    This Court has held that that defendant’s due process rights were violated when the
prosecution relied at trial upon a scientifically invalid serology report prepared by the
Government’s expert. Brown v. Miller, 519 F.3d 231, 237 (5th Cir. 2008). Although there was
no finding that the prosecutor was aware of the falsity, knowledge was imputed and this Court
held the prosecutor’s reliance on the report violated defendant’s due process rights.

                                              54
      Case: 19-51044   Document: 00515196837 Page: 55 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 55 of 61



          of when Ms. Stites died, I would have advised them not to do
          so.151

        Drs. Spitz, Baden and Riddick all demonstrate in their reports that Stites

died before midnight on April 22, hours before she was scheduled to leave for

work, and when Fennell claimed the two were home in bed. Dr. Spitz explained

that the time of death presented by the State at trial is scientifically impossible:

          The presence of lividity in these non-dependent areas makes it …
          impossible that Stites was murdered and left at the scene in the
          two-hour time frame asserted by the State at trial.152

The State’s reliance on Bayardo’s scientifically invalid testimony regarding time

of death both renders the trial fundamentally unfair and certainly could have

affected the outcome under the more lenient Napue standard.

        Because this claim relies on admissions by the State’s experts in 2018 that

their testimony was scientifically invalid, Reed has established reasonable

diligence in presenting his claims.153

          D.      Original Trial Counsel’s Ineffective Assistance154
        In prior proceedings, Reed presented evidence that the trial in his case was

rushed and that the forensic and factual investigation of the case was incomplete.

See Reed v. Thaler, 2012 WL 2254217, at *38.                         Although this deficient
151
    Exhibit 6 ¶3.
152
    Exhibits 2-4.
153
    See supra fn. 187.
154
    To the extent these claims rely on invalid scientific evidence or evidence alleged to have been
suppressed in violation of Due Process, Reed’s Ineffective Assistance of Counsel claims are
plead in the alternative.

                                                55
       Case: 19-51044   Document: 00515196837 Page: 56 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 56 of 61



performance resulted more from the rush to trial than bad faith or lack of effort by

trial counsel, the effect was the same—the jury did not hear dispositive evidence

that exculpates Reed and inculpates Fennell.

          The “reasonable probability” test of Strickland v. Washington requires a

showing that an attorney’s deficient performance “more likely than not altered the

outcome of the case.”155 Reed’s counsel’s deficient performance in entirely failing

to challenge the false scientific testimony offered against him at trial altered the

outcome of his case, and but for this ineffectiveness, no reasonable factfinder

would have found him guilty.               Because Mr. Reed’s ineffective assistance of

counsel claims in his petition are based upon newly-discovered evidence, they are

distinct from the claims in his initial federal habeas petition and are properly

presented here.

                    1.      Failure to investigate time of death

          The errors in Dr. Bayardo’s testimony and the scientific proof that Stites

was murdered at a time Fennell testified he was alone with her, is discussed at

length supra, and incorporated herein. Reed’s trial counsel testified in 2017 that

the disclosure of Fennell’s suppressed inconsistent statements about the night of

April 22nd would have put them on notice to investigate time of death. This claim

is pled in the alternative.


155
      466 U.S. 668, 693 (1984); see Trottie v. Stephens, 720 F.3d 231, 244 (5th Cir. 2013).

                                                  56
       Case: 19-51044   Document: 00515196837 Page: 57 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 57 of 61



          Competent investigation, including the presentation of a forensic pathologist

at trial, would reveal that there was no scientific basis for Dr. Bayardo’s conclusion

as to time of death. Rather, three of the nation’s leading pathologists, when

consulted by undersigned counsel, all concluded that Stites was actually murdered

before midnight on April 22, 1996 and that she was placed in the location and

position where she was found at least four hours after the murder, thus making the

State’s theory of Reed’s guilt impossible.

          Here, because of trial counsel’s unpreparedness, evidence which rendered

the State’s theory of Reed’s guilt impossible was unpresented. This failure

prejudiced Reed under Strickland because it undermines confidence in the

verdict.156

                    2.   Failure to investigate survival of intact sperm

          The facts and import of the evidence regarding the survival of intact sperm

are discussed at length supra and incorporated herein.

          Because the State presented this scientifically invalid evidence that has since

been discredited and retracted, Reed believes that the evidence is best considered

as a component of his Due Process claims.               In the alternative, competent

investigation, would have revealed scientific invalidity of this evidence, and it

would have been excluded. See Kelly v. State, 824 S.W.2d 568 (Tex. Crim. App.


156
      466 U.S. at 694.

                                            57
      Case: 19-51044   Document: 00515196837 Page: 58 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 58 of 61



1992) (adopting Daubert gatekeeping standard). Had defense counsel presented

the testimony of an independent forensic pathologist, the jury could have heard

evidence directly undermining the State’s theory, which was dependent upon a

scientifically invalid time of death in the early morning hours of April 23, 1996

and the invalid serology testimony linking Reed’s sperm to a contemporaneous

rape and murder.

                  3.      Failure to investigate relationship witnesses

        Trial counsel’s inadequate preparation also prevented them from effectively

explaining to the jury the presence of Reed’s semen in Stites’s body.157 Defense

counsel stated in opening that the defense would show that Reed and Stites were

involved in a “secret affair.”158 At trial, however, the defense presented little proof

of what was promised, and all relevant witnesses to their relationship were

impeached. Defense counsel had inadequate time to prepare for trial and had been

denied a motion for continuance, requested for the purpose of investigating

witnesses to this relationship.159

        Had defense counsel adequately investigated Stites’s co-workers and friends,

they would have been able locate and present unbiased witnesses—Slater, Ybarra,


157
    There is some evidence that the inability of the defense to locate relationship witnesses was
due to State intimidation. Exhibit 39. To the extent this Court finds that witnesses’ reluctance to
come forward defeats a showing of deficient performance, that State intimidation deprived Reed
of fundamental fairness in violation of Due Process.
158
    TT Vol. 42: 69.
159
    TR Vol. 4:133.

                                                58
    Case: 19-51044   Document: 00515196837 Page: 59 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 59 of 61



Peoples, Horton and Officer Fletcher—to testify to the ongoing relationship

between Reed and Stites. These witnesses had no ties to or motivation to assist

Reed. Here, because of trial counsel’s admitted unpreparedness, evidence which

was directly inconsistent with the State’s theory of Reed’s guilt went unpresented.

This failure prejudiced Reed.

                                 CONCLUSION
      Reed has duly shown by a prima facie standard that he is entitled to have the

district court hear his newly presented evidence to determine whether he is entitled

to a new trial. He respectfully requests that his motion for authorization to file a

successive writ of habeas corpus be GRANTED.




                                        59
   Case: 19-51044   Document: 00515196837 Page: 60 Date Filed: 11/13/2019
     Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 60 of 61



DATED: November 12, 2019
                                        Respectfully submitted,

                                         /s/ Bryce Benjet
                                        BRYCE BENJET
                                        State Bar No. 24006829
                                        THE INNOCENCE PROJECT
                                        40 Worth St. Suite. 701
                                        New York, New York 10013
                                        (212) 364-5340
                                        (212) 364-5341 (fax)

                                        ANDREW F. MACRAE
                                        State Bar No. 00784510
                                        LEVATINO|PACE PLLC
                                        1101 S. Capital of Texas Highway
                                        Building K, Suite 125
                                        Austin, Texas 78746
                                        (512) 637-8563
                                        (512) 637-1583 (fax)


                                        Counsel for Movant Rodney Reed




                                   60
    Case: 19-51044   Document: 00515196837 Page: 61 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-1 Filed 11/14/19 Page 61 of 61



                      CERTIFICATE OF COMPLIANCE

      I certify that (1) this Motion was prepared in 14-point Times New Roman
font using Microsoft Word software, (2) this Motion is 12,942, excluding those
exempted by the rules of court, and (3) this Motion has been scanned for viruses
and is virus-free. Counsel further certifies that any required privacy redactions
have been made in compliance with Fifth Circuit Rule 25.2.13.

                                                           /s/ Andrew MacRae
                                                           Andrew MacRae


                      CERTIFICATE OF CONFERENCE

      I hereby certify that on November 12, 2019, I conferred with Matthew
Ottoway, counsel for Respondent, who stated that Respondent opposes this Motion
for Authorization.
                                                           /s/ Andrew MacRae
                                                           Andrew MacRae


                          CERTIFICATE OF SERVICE

      I hereby certify that on November 12, 2019, I electronically filed the
foregoing Motion with the Clerk of the United States Court of Appeals for the
Fifth Circuit using the CM/ECF system. I have also sent a copy via email to
counsel for the Respondent, Matthew Ottoway.



                                                           /s/ Andrew MacRae
                                                           Andrew MacRae




                                         61
